Citation Nr: 1514235	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  12-01 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active military service from July 1964 to June 1968.  The Appellant is the Veteran's surviving spouse (widow).  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The RO in Houston, Texas, currently has jurisdiction over the claim.  

The Appellant was afforded her requested Board videoconference hearing in March 2013 before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is currently of record.  

The Veteran's paperless claims files were also reviewed and considered in preparing this remand, along with her paper claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).




	(CONTINUED ON NEXT PAGE)

REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

Following the most recent readjudication of this claim in the June 2012 Supplemental Statement of the Case (SSOC), additional pertinent evidence was added to the claims file.  To date, this pertinent evidence has not been reviewed by the AOJ, and no waiver from the Appellant or her representative is of record.  Thus, the Board sent the Appellant and her representative a letter in January 2015 asking whether the Appellant waived her right to have the AOJ consider this additional evidence in the first instance.  The letter informed the Appellant that if she did not respond within 45 days, then the Board would assume that the Appellant did not wish for the Board to decide her appeal at this time, and the Board would accordingly remand her appeal back to the AOJ for review.  This letter was returned to the Board in February 2015 as undeliverable.  Therefore, to date, the Appellant and her representative have not responded to the Board's January 2015 letter.  Thus, the Board will presume that the Appellant wants her appeal remanded back to the AOJ for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2014); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Review all evidence received, to include the evidence contained in the paperless claims files, since the June 2012 SSOC.  Then, readjudicate the Appellant's appeal.  If the determination remains unfavorable to the Appellant, then the AOJ should issue a SSOC that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the appeal.  An appropriate period of time should be allowed for response by the Appellant and her representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




